Citation Nr: 0534498	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability has been received.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for right ear 
hearing loss has been received.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that the appellant had 
not submitted new and material evidence sufficient to reopen 
claims of entitlement to service connection for right ear 
hearing loss and a low back disability.

The veteran originally brought these claims in June 1981.  
Upon receipt of a July 1981 rating decision, the veteran did 
not initiate the appeals process.

The veteran filed to reopen his claim in July 2002.  After 
receiving the rating decision in March 2003 that denied his 
claims, he submitted a notice of disagreement in April 2003 
and subsequently perfected his appeal in October 2003.

In October 2003 the RO issued a subsequent rating decision 
granting the veteran service connection for left ear hearing 
loss with an assignment of 10 percent disabling.

The veteran participated in a video hearing with the 
undersigned acting Veterans' Law Judge in October 2005.  A 
transcript of that hearing has been associated with the 
claims folder.





FINDINGS OF FACT

1.  The RO denied service connection for right ear hearing 
loss and a low back disability in a decision issued in July 
1981; the veteran did not appeal that denial and it became 
final.

2.  The evidence received since the July 1981 rating 
decision, is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim for service connection for a low 
back disability.

3.  Evidence received since the July 1981 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for right ear hearing loss.

4.  The veteran was exposed to acoustic trauma during 
service.

5.  The veteran's right ear hearing loss is the result of his 
acoustic trauma in service.


CONCLUSION OF LAW

1.  The July 1981 RO decision that denied the veteran's claim 
for service connection for a low back disability and right 
ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2005).

2.  The evidence received subsequent to the July 1981 RO 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 &Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.304 (2005); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

3.  The criteria for the reopening of the RO's July 1981 
rating decision, denying service connection for right ear 
hearing loss, are met and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

4.  The veteran's right ear hearing loss is due to acoustic 
trauma incurred in wartime service; the grant of service 
connection is warranted.  38 U.S.C.A. §§  1110, 5107 (West 
Supp. 2005);  38 C.F.R. §§  3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Board notes that the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA or the Act) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) essentially eliminated the well- grounded 
requirement and modify VA's duties to notify and assist 
claimants; however, the new law also provides that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West Supp. 2005); 38 C.F.R. §§ 3.159(a)-(c) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A) and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).

It is noted that the October 2003 Statement of the Case (SOC) 
advised the veteran of the laws and regulations pertaining to 
his claims.  This document informed the veteran of the 
evidence of record and explained the reasons and bases for 
the denial of his application to reopen the claims of 
entitlement to service connection for right ear hearing loss 
and a low back disability.

The RO also sent the veteran a letter in December 2002 that 
informed him about the VCAA and told him what evidence the RO 
would obtain and what he could do to help obtain additional 
evidence.  The veteran was informed of the evidence already 
of record, to include his service medical records and private 
medical records, and this letter essentially asked him to 
provide any evidence he had.  These letters informed him of 
the evidence necessary to prevail on the new and material 
evidence claims.

The Board finds that the VCAA notice requirements have been 
met and points out that such notice was initially provided 
prior to the March 2003 RO decision.  The RO fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With regard to the duty to assist, it is noted that the RO 
has assisted in obtaining identified private medical records 
and the veteran presented testimony before the undersigned at 
an October 2005 Video Conference hearing.  The need for any 
further assistance will be addressed at the conclusion of 
this decision.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Pertinent Law and Regulations

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The July 1981 rating decision 
that denied service connection for right ear hearing loss and 
a low back disability is final and may not be reopened in the 
absence of new and material evidence.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).  Thus, 
the veteran's claims may be reopened only if new and material 
evidence has been secured or presented since the July 1981 
rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

New evidence means evidence not previously submitted to 
agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2005).  The credibility of the evidence is 
presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).



III.  Reasons and Bases

Low Back Disability

The unappealed July 1981 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  The 
veteran's claim for service connection for a low back 
disability may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2005).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
(i.e. after July 1981) evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether the veteran's service-connected disability or 
disabilities caused his death.

While the additionally submitted evidence may be considered 
new, in that it was not of record at the time of the July 
1981 RO decision, it is not material under 38 C.F.R. § 3.156 
(2005).  In this case, the additional evidence submitted 
after the July 1981 RO decision consisted of personal 
statements from the veteran, private medical records and the 
results of a VA spine examination.  After careful 
consideration of this new evidence, however, the Board finds 
that it is not material for it is not probative of the issue 
at hand, and there is no reasonable possibility that the 
outcome on the merits would be changed with regard to the 
issue on appeal.  See Dolan v. Brown, 9 Vet. App. 358, 361 
(1996); Evans, 9 Vet. App. at 283. 

The new evidence included statements from the veteran 
alleging that his current low back pain is due to his injury 
in service, over 50 years ago.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician.  Therefore, as a layperson 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The private medical records submitted from J.G.G., M.D., 
dated January 2003, stated that the veteran indicated he 
suffered from back pain.  The physician noted that the 
veteran had a history of back pain during service in Korea.  
It was also noted that the veteran intended to apply for 
disability from the VA.  In Black v. Brown, 5 Vet. App. 177, 
180 (1993), the United States Court of Appeals for Veterans 
Claims (Court) stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the veteran that are unsupported by clinical 
evidence.  The physician did not state that the veteran's 
back pain was related to an injury in service.  It was also 
clear that the physician was merely reciting information the 
veteran had provided.

The veteran also participated in a VA spine examination in 
August 2003.  The examiner concluded that the veteran's 
current back pain was a product of aging and had nothing to 
do with his injury with the Tow Bar in service.

Moreover, to the extent that the veteran is contending, as he 
did during the October 2005 video conference hearing, that 
his current low back pain was caused by a tow bar injury in 
service, this is duplicative of similar contentions raised in 
the past and is therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Furthermore, in Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically noted 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Additionally, the new evidence does not contribute to a more 
precise picture of the connection between the veteran's 
injury in service and his current back pain, and for that 
reason, new and material sufficient to reopen the appellant's 
claim of service connection for a low back disability remains 
denied.  See 38 C.F.R. § 3.156(a) (2005); Hodge v. West, 155 
F. 3d 1356, 1363 (Fed. Cir 1998)

In light of the foregoing, the Board finds that the appellant 
has not submitted new and material evidence so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2005).



Right Ear Hearing Loss - New and Material Evidence

At the time of the July 1981 denial, the evidence of record 
consisted of the veteran's enlistment examination in November 
1951 which noted the veteran's hearing to be 15/15 on the 
whispered voice and on the spoken voice test.  The veteran's 
ears were found to be normal and he was accepted for active 
duty.  On the examination dated May 1953, the veteran's 
hearing was noted to be 15/15 on the whispered voice and the 
spoken voice test.  On the veteran's separation examination 
in August 1955, his ears were noted to be normal and his 
hearing was noted to be 15/15 on the whispered voice and 
spoken voice tests.

A statement from the veteran's private physician, W.R.M., 
M.D., dated May 1981 stated that the veteran was examined in 
May 1981 and was found to be almost completely deaf in the 
left ear.  The veteran gave a history of having been on the 
flight line servicing airplanes in the Korean War and, in the 
physician's opinion, the noise from the airplanes caused the 
veteran's deafness.  The examiner diagnosed the veteran with 
deafness of the left ear, almost complete, due to the 
veteran's exposure to airplanes in service.

Evidence received in the current attempt to reopen the claim 
includes the following:

A VAMC Nashville audio consult note dated August 2002 
indicated that the veteran reported a decline in his hearing 
for both ears.  He was noted to be completely deaf in his 
left ear and had been for a very long time.  He reported that 
the left side of his head was where he was exposed to most of 
his noise trauma.  He denied tinnitus and all other ear 
related symptoms.  The otoscopy was unremarkable for both 
ears.  Pure tone results indicated a mild to moderately-
severe sensorineural hearing loss for the right ear and a 
profound sensorineural hearing loss for the left ear.  The 
ears were asymmetrical.  Tympanograms were Type As, normal 
for the right ear and one could not be obtained for the left 
ear due to difficulty maintaining a seal.  

The veteran participated in a VA audiological examination in 
August 2003.  Upon physical examination the examiner reported 
the veteran's bilateral pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
40
50
LEFT
110+
110+
110+
110+
105+

Speech recognition scores bases on the Maryland CNC word list 
were 94 percent for the veteran's right ear and 0 percent for 
the left ear.

Audiometrics for the right ear showed a mild sloping to 
severe sensorineural hearing loss.  Audiometrics for the left 
ear showed no thresholds obtained at the output limits of the 
equipment, consistent with a profound sensorineural hearing 
loss.  Word recognition was good in the right ear and 
nonexistent in the left ear.  Immittance showed normal 
tympanograms bilaterally consistent with the veteran's 
hearing loss. 

The veteran was diagnosed with mild to severe sensorineural 
hearing loss in the right ear and profound sensorineural 
hearing loss in the left ear.  The examiner noted that it is 
now known that the whispered voice test was not an accurate, 
reliable or valid test of hearing sensitivity.  Because the 
veteran first noticed the hearing loss in his left ear very 
shortly after being released from service, and in the absence 
of any other etiological factors that might related to his 
hearing loss, it seemed at least as likely as not that the 
veteran's hearing loss was a result of the hazardous noise 
exposure he sustained while in the military.

The Board finds that the additional evidence is both new and 
material as defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2005).  As such, this new evidence bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
right ear hearing loss.  Id.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for right ear hearing loss is 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

Right Ear Hearing Loss - On the Merits

Now that the veteran's claim has been reopened pursuant to 
the discussion above, the veteran's claim for service 
connection for right ear hearing loss may be considered on 
the merits.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102 (2005).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2005).

In Hensley v. Brown, 5 Vet.App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between in-service exposure to loud noise and a 
current hearing disorder, it is appropriate to grant service 
connection on a direct incurrence basis.

The veteran alleges that his right ear hearing loss is due to 
the noise he was exposed to during service.

The August 2003 examination indicated that the veteran has 
impaired hearing under 38 C.F.R. §  3.385.  The examiner 
noted that the veteran has auditory thresholds of 46 dB or 
greater at all the frequencies.  The VA examiner also stated 
in the diagnosis that the veteran's hearing loss, at least in 
the left ear, was as likely as not due to his exposure to 
hazardous noise in service.

Although the examiner did not make such a finding regarding 
right ear hearing loss, the Board is of the opinion that the 
evidence supports such a conclusion, particularly in 
resolving all doubt in favor of the veteran.  Based on the VA 
examiner's opinion (although non-specific to the right ear) 
and the veteran's testimony presented during the video 
conference hearing, the Board finds that the veteran's 
impaired hearing under the provisions of 38 C.F.R. §  3.385 
(2005) is related to the acoustic trauma to which he was 
exposed in service.  Therefore, the evidence supports the 
grant of entitlement to service connection for right ear 
hearing loss.

ORDER


New and material evidence not having been received, the 
veteran's claim of service connection for a low back 
disability remains denied.

The claim of entitlement to service connection for right ear 
hearing loss is reopened.  

Entitlement to service connection for right ear hearing loss 
is granted.




____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


